QUINN, Associate Judge.
This case is here for the second time. On the former appeal we granted a new trial, holding that the trial court erred in directing a verdict against appellant’s (now appellee) claim for the deficiency resulting from the resale of an automobile. Suburban Cadillac-Oldsmobile Company v. Bryars, 1958, D.C.Mun.App., 144 A.2d 695. Upon remand the suit was tried to the court without a jury. By stipulation the parties agreed to the facts which they had introduced at the first trial. Each moved *637for summary judgment. Suburban’s motion was granted, Bryars’ counterclaim was dismissed, and this appeal followed.
Of the two contentions raised, only one requires consideration. It relates to a conditional sales contract signed by appellant in blank, to be used by appellee as additional security in the event the financing could not be arranged. The record shows that the conditional sales contract was neither completed nor used by appellee and therefore had no legal effect. We adhere to our previous decision holding this transaction was based on a valid contract of sale for cash.
Affirmed.